Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (Pub No. US 2016/0314996 A1, hereinafter Kim) and further in view of Kobata et al. (Pub No. US 2017/0259395 A1, hereinafter Kobata).
	With regards to claim 1, Kim teaches a grinding apparatus configured to grind a substrate, comprising: 
a substrate holder configured to hold the substrate (see Fig. 5A for example, substrate holder 150 holding substrate 30 for example); and 
an annular grinder configured to come into contact with at least a central portion and a peripheral portion of the substrate held by the substrate holder to grind the substrate (see Fig. 5A, annular grinder 124 shown in contact with central and peripheral portions of substrate 30); 
wherein the substrate holder includes multiple substrate holders and the grinder includes multiple grinders (see Fig. 5A, substrate holder 150 holding multiple substrates 30, grinder with multiple grinders 124).
Kim, however, is silent teaching:
a diameter of at least one of the multiple grinders is different from a diameter of others of the multiple grinders.
In the same field of endeavor, Kobata teaches how the head may have a plurality of pads with different sizes (see ¶192).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to incorporate multiple grinders with different diameters since this will allow the user to select the appropriate sizes of the grinders based on the area of the wafer and thus be more efficiently processed (see ¶192).



31multiple grinding processes of grinding the substrate by bringing an annular grinder into contact with at least a central portion and a peripheral portion of the substrate held by a substrate holder (see Fig. 5A, annular grinder 124 shown in contact with central and peripheral portions of substrate 30); 
wherein the grinder includes multiple grinders (see Fig. 5A, grinder with multiple grinders 124).
Kim, however, is silent teaching:
a diameter of at least one of the multiple grinders used in the multiple grinding processes is different from a diameter of others of the multiple grinders.
In the same field of endeavor, Kobata teaches how the head may have a plurality of pads with different sizes (see ¶192).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to incorporate multiple grinders with different diameters since this will allow the user to select the appropriate sizes of the grinders based on the area of the wafer and thus be more efficiently processed (see ¶192).

With regards to claim 13, Kim teaches a computer-readable recording medium having stored thereon computer- executable instructions that, in response to execution, cause a grinding apparatus to perform a grinding method of grinding a substrate (see ¶50 for example), wherein the grinding method comprises:  
33multiple grinding processes of grinding the substrate by bringing an annular grinder into contact with at least a central portion and a peripheral portion of the substrate held by a substrate holder (see Fig. 5A, annular grinder 124 shown in contact with central and peripheral portions of substrate 30); and
the grinder includes multiple grinders (see Fig. 5A, grinder with multiple grinders 124).

In the same field of endeavor, Kobata teaches how the head may have a plurality of pads with different sizes (see ¶192).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to incorporate multiple grinders with different diameters since this will allow the user to select the appropriate sizes of the grinders based on the area of the wafer and thus be more efficiently processed (see ¶192).

Claims 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Kobata as applied to claims 1 and 7 above, and further in view of Markwort et al. (Pub No. US 2012/0094401 A1, hereinafter Markwort).
	With regards to claim 4, Kim is silent teaching the grinding apparatus of Claim 1, further comprising:  30a detector configured to detect a grinding mark formed on the substrate after the substrate is ground by the multiple grinders; and an inspector configured to inspect states of the multiple grinders based on the grinding mark detected by the detector.
	In the same field of endeavor, Markwort teaches how grinding marks can be detected and prompts an evaluation or inspection of the grinding apparatus (see ¶60).
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to detect grind marks and inspect the apparatus in order to allow the user to troubleshoot the apparatus and perform repairs as taught by Markwort.

	With regards to claim 7, Kim is silent teaching T=the grinding method of Claim 7, further comprising: a detection process of detecting a grinding mark formed on the substrate after the multiple 
	In the same field of endeavor, Markwort teaches how grinding marks can be detected and prompts an evaluation or inspection of the grinding apparatus (see ¶60).
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to detect grind marks and inspect the apparatus in order to allow the user to troubleshoot the apparatus and perform repairs as taught by Markwort.

Allowable Subject Matter
Claims 2, 3, 5, 6, 8, 9, 11, 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE LEE whose telephone number is (571)270-1224. The examiner can normally be reached Monday - Friday 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JAE LEE/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        

JML